DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0085823, filed on 07/24/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang [US 2009/0066897 A13333] in view of Wang et al [US 2020/0303799 A1] (Provisional Application: 62/573,244 filed on 10/17/2017).
In regards to claim 1. Yan discloses an antenna device (Abstract) comprising: 
a printed circuit board (Abstract); and 
a waveguide antenna (Fig. 1, 100) formed on the printed circuit board (Fig. 1, 104), 
Yan does not specify wherein the waveguide antenna comprises: a first conductive area formed at a lower portion of the printed circuit board; a second conductive area formed at an upper portion of the printed circuit board and disposed to face the first conductive area; and a plurality of vias, formed at predetermined intervals along edges of the first conductive area, for electrically connecting the first conductive area and the second conductive area.
Wang discloses wherein the waveguide antenna comprises: a first conductive area (Fig. 28, 410-4) formed at a lower portion of the printed circuit board (Abstract); a second conductive area (Fig. 27-28, 410-1) formed at an upper portion of the printed circuit board (Abstract) and disposed to face the first conductive area (Fig. 28, 410-4); and a plurality of vias (Fig. 27, 438-3), formed at predetermined intervals (Fig. 27, 438-4) along edges of the first conductive area (Fig. 28, 410-4), for electrically connecting the first conductive area (Fig. 28, 410-4) and the second conductive area (Fig. 27-28, 410-1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Yan with wherein the waveguide antenna comprises: a first conductive area formed at a lower portion of the printed circuit board; a second conductive area formed at an upper portion of the printed circuit board and disposed to face the first conductive area; and a plurality of vias, formed at predetermined intervals along edges of the first conductive area, for electrically connecting the first conductive area and the second conductive area for purpose of improve the impedance match between the conductive signal via and the first and second transmission lines as disclosed by Wang (Paragraph [0012]).
In regards to claim 2. Yang in view of Wang discloses the antenna device of claim 1, wherein a pair of vias (Wang: Fig. 27, 438-3) adjacent to a front end (Fig. 27, a front end of )
portion of the first conductive area (Wang: Fig. 28, 410-4), from among the plurality of vias (Wang: Fig. 27, 438-3), are spaced apart from each other at predetermined intervals (Wang: Fig. 27, 438-4) and disposed to face with each other (Wang: Fig. 27, 438-1-4), 
wherein the first conductive area (Fig. 28, 410-4), the second conductive area (Wang: Fig. 27-28, 410-1), and the pair of vias (Wang: Fig. 27, 438-1-4) form a first radio wave receiving surface (Yang: Fig. 14b & Paragraph [0096] & Abstract).

In regards to claim 3. Yang in view of Wang discloses the antenna device of claim 2, wherein the plurality of vias (Wang: Fig. 27, 438-1-4) comprise: 
a plurality of side vias (Wang: Fig. 27, 438-1-4) disposed at a side portion of the first conductive area (Fig. 28, 410-4); and 
a plurality of rear end vias (Wang: Fig. 27, 438-1-4) disposed to be adjacent to a rear end portion of the first conductive area (Fig. 28, 410-4) and to face the first radio wave receiving surface (Yang: Fig. 14b & Paragraph [0096] & Abstract).
In regards to claim 4. Yang in view of Wang discloses the antenna device of claim 1, 
wherein the plurality of vias (Wang: Fig. 27, 438-1-4) are formed to be perpendicular to at least one of the first conductive area (Wang: Fig. 27-28, 410-4) and the second conductive area (Wang: Fig. 27-28, 410-1).
In regards to claim 5. Yang in view of Wang discloses the antenna device of claim 3, wherein the printed circuit board (Wang: Abstract) comprises: 
a first layer including the first conductive area (Wang: Fig. 27-28, 410-4); 
a second layer including the second conductive area (Wang: Fig. 27-28, 410-1); and 
a first intermediate layer (Wang: Fig. 27-28, 410-3) disposed between the first layer (Wang: Fig. 27-28, 410-4) and the second layer (Wang: Fig. 27-28, 410-1), 
wherein the plurality of vias (Wang: Fig. 27, 438-1-4) are formed to penetrate the first layer (Wang: Fig. 27-28, 410-4), the first intermediate layer (Wang: Fig. 27-28, 410-3), and the second layer (Wang: Fig. 27-28, 410-1).
In regards to claim 14. Yang in view of Wang discloses the antenna device of claim 1, wherein the plurality of vias (Wang: Fig. 27, 438-1-4) and the plurality of additional vias (Wang: Fig. 36, 476-1) are formed of a conductive material (Wang: Paragraph [0101]).
Allowable Subject Matter
Claims 6-13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
“wherein the printed circuit board comprises: a second intermediate layer disposed between the first intermediate layer and the first layer and stacked on an upper portion of the first layer; a third layer disposed between the first intermediate layer and the second intermediate layer; a fourth layer disposed between the first intermediate layer and the second layer and stacked at an upper portion of the first intermediate layer; and a third intermediate layer disposed between the fourth layer and the second layer, wherein the waveguide antenna comprises: a third conductive area formed on the third layer; a fourth conductive area formed at the fourth layer and disposed to face the third conductive area; and a plurality of additional vias formed at predetermined intervals along edges of the third conductive area, for electrically connecting the third conductive area and the fourth conductive area.” as recited in claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844